DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,742,834 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, filed 04 April 2022, with respect to the pending claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 35: Delete -- detection.-- from the last line of the claim.


Allowable Subject Matter
Claims 1-2, 10-11, 19, and 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest a computer vision processing system, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose the limitations:
acquire access to the captured image data in the first buffer when the storing of the captured image data in the first buffer is completed;
generate combined image data from the plurality of images by executing a first group of operations in a processing pipeline, each of which processes the captured image data accessed from the first buffer; and
return the first buffer for storing next captured image data when a last operation of the first group of operations executes to generate the combined image data,
wherein each operation, of the first group of operation processes the captured image data accessed from the first buffer.

While the prior art of record does disclose a system with a plurality of capture devices, the prior art of record fails to disclose or suggest the processing the images of the plurality of capture devices in the manner described relative to the buffer.  Accordingly, the claim is considered allowable.

Claim 10 is a method variant of claim 1 and is similarly considered allowable.

Regarding claim 19, the prior art of record fails to disclose or reasonably suggest a computer vision processing device, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose the limitations:
acquiring access to the captured image data in the first buffer when the storing of the captured image data in the first buffer is completed;
executing a first group of operations in a processing pipeline, each of which processes the captured image data accessed from the first buffer; and
returning the first buffer for storing next captured image data when a last operation of the first group of operations executes to generate the combined image data,
wherein each operation, of the first group of operation processes the captured image data accessed from the first buffer.
While the prior art of record does disclose object detection, the prior art of record fails to disclose or suggest the processing the images in the manner described relative to the buffer.  Accordingly, the claim is considered allowable.

Claim 32 is a method variant of claim 19 and is similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698                                                                                                                                                                                                        
/Dwight Alex C. Tejano/
Examiner
Art Unit 2698